EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Whitham on August 10th, 2021.
1) In Claim 1, in the 5th limitation (lines 7-9), the feature “wherein the goals and constraints represent changes in properties of objects that are accessible to at least one of the of the plurality of robots through the sensors and the actuators” has been changed to:
“wherein the goals and constraints represent changes in properties of objects that are accessible to at least one of the plurality of robots through the sensors and the actuators”
2) In Claim 1, lines 23-24 the feature c) “engage cognitive interface to transmit information about the models, selected actions and the likely outcomes to an operator” has been changed to:
c) engage the cognitive interface to transmit information about the models, selected actions and the likely outcomes to an operator. 
3) In Claim 1, line 25, the limitation d) “engage cognitive interface to receive corrective information from the operator” has been changed to:
d) engage the cognitive interface to receive corrective information from the operator.

The system of claim 2 further comprising analog units configured to implement procedures in the pool to form neuronal packets.  

Reasons for Allowance
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art discloses several claimed limitations, none of the references disclose at least one control system incorporating a learning module, a simulation module and a cognitive interface; wherein the cognitive interface is configured to accept goals and constraints specified by one or more human operators; wherein the goals and constraints represent changes in properties of objects that are accessible to at least one of the plurality of robots through the sensors and the actuators; wherein the change in the properties of object comprises changes in position, motion, temperature, mechanical characteristics, molecular composition, emitting sound, emitting radiation, and emitting substances, wherein the learning module is configured to process data streams generated by the sensors and construct situation 
Claims 1-8m 10-12 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664